DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on February 3, 2021 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of rejection which are withdrawn.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on February 3, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Terminal Disclaimer
4.	The terminal disclaimer filed on February 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Appl 16170976 and 17078508 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in an interview with William W. Cutchins on March 19, 2021.
The application has been amended as follows: 
Cancel claims 234-240
REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:  the claimed products and processes of making an using products are novel and nonobvious over the prior art.  The point of novelty is the specific crystalline form of 
    PNG
    media_image1.png
    117
    173
    media_image1.png
    Greyscale
.  The closest reference can be considered to be WO 2011146336.  The reference teaches the preparation of 
    PNG
    media_image2.png
    131
    198
    media_image2.png
    Greyscale
 as a mixture of diastereomers.  Neither the reference nor the state of the art teach or suggest the instant invention to a crystalline form of the single enantiomer as claimed.  Support for the processes can be found in the instant specification and state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN JAE YOO/           Primary Examiner, Art Unit 1626